EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Coury on 2/23/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 is amended as follows:
An electromagnetic valve device comprising armature means (12, 14), which are movable along an axial direction for actuating a valve gate assembly group (28) in reaction to energizing stationary spool means (16), and which are accommodated in an actuator housing (17, 19, 20, 22) and take up a retracted armature position (Fig. 1) in an unenergized state of the spool means, said valve gate assembly group (28), which is guided in a valve housing (26), having one axial end for a contacting interaction, which cannot endure tensile load, with the armature means (14) and being configured such that a fluid path from a first fluid port (P) of the valve housing to a second fluid port (A) of the valve housing can be opened or blocked depending on an axial position of the valve gate assembly group, wherein the valve housing (26) comprises at least one axially fluid-conducting channel section (50) on an interior of the valve housing, said at , wherein, in the axial position of the valve gate assembly group (28) corresponding to the retracted armature position, the fluid path is blocked by interaction between a radially outward portion of the valve gate assembly group and a radially inward portion of the valve housing (26).

	Claim 19 is cancelled.










Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Chen et al. (CN 103277534 A, hereafter “Chen”) is considered the closest prior art.
Chen discloses an electromagnetic valve device comprising armature means, which are movable along an axial direction for actuating a valve gate assembly group in reaction to energizing stationary spool means, and which are accommodated in an actuator housing and take up a retracted armature position in an unenergized state of the spool means, said valve gate assembly group, which is guided in a valve housing, having one axial end for a contacting interaction, which cannot endure tensile load, with the armature means and being configured such that a fluid path from a first fluid port of the valve housing to a second fluid port of the valve housing can be opened or blocked depending on an axial position of the valve gate assembly group, wherein the valve housing comprises at least one axially fluid-conducting channel section on an interior of the valve housing, said at least one axially fluid-conducting channel section being configured such that the valve gate assembly group interacts with a surrounding section of the valve housing to block the fluid path in the axial position of the valve gate assembly group corresponding to the retracted armature position and the valve gate assembly group opens the fluid path via said at least one axially fluid-conducting channel section in a second axial position of the valve gate assembly group corresponding to the armature means being moved out of the retracted armature position.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PAUL J GRAY/Examiner, Art Unit 3753